Appeal from an order of the Supreme Court, Monroe County (Kenneth R. Fisher, J.), entered January 6, 2005. The order determined that defendant is a level three risk pursuant to the Sex Offender Registration Act.
It is hereby ordered that the order so appealed from be and the same hereby is unanimously affirmed without costs.
Memorandum: On appeal from an order determining that he is a level three risk pursuant to the Sex Offender Registration Act (Correction Law § 168 et seq.), defendant challenges only the assessment of 20 points. Even absent those 20 points, defendant’s total risk factor score results in a presumptive risk level classification of level three, and defendant failed to establish his entitlement to a downward departure from the presumptive risk level (see People v Hamelinck, 23 AD3d 1060 [2005]). Present — Scudder, J.P., Kehoe, Gorski, Smith and Pine, JJ.